Name: 2011/81/EU: Commission Decision of 4Ã February 2011 amending Decisions 2002/741/EC, 2002/747/EC, 2003/31/EC, 2003/200/EC, 2005/341/EC and 2005/343/EC in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2011) 523) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  marketing;  consumption
 Date Published: 2011-02-05

 5.2.2011 EN Official Journal of the European Union L 31/50 COMMISSION DECISION of 4 February 2011 amending Decisions 2002/741/EC, 2002/747/EC, 2003/31/EC, 2003/200/EC, 2005/341/EC and 2005/343/EC in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2011) 523) (Text with EEA relevance) (2011/81/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular paragraph 3(c) of Article 8 thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2002/741/EC of 4 September 2002 establishing revised ecological criteria for the award of the EU Ecolabel to copying and graphic paper and amending Decision 1999/554/EC (2) expires on 31 December 2010. (2) Commission Decision 2002/747/EC of 9 September 2002 establishing revised ecological criteria for the award of the EU Ecolabel to light bulbs and amending Decision 1999/568/EC (3) expires on 31 December 2010. (3) Commission Decision 2003/31/EC of 29 November 2002 establishing revised ecological criteria for the award of the EU Ecolabel to detergents for dishwashers and amending Decision 1999/427/EC (4) expires on 31 December 2010. (4) Commission Decision 2003/200/EC of 14 February 2003 establishing revised ecological criteria for the award of the EU Ecolabel to laundry detergents and amending Decision 1999/476/EC (5) expires on 31 December 2010. (5) Commission Decision 2005/341/EC of 11 April 2005 establishing ecological criteria and the related assessment and verification requirements for the award of the EU Ecolabel to personal computers (6) expires on 31 December 2010. (6) Commission Decision 2005/343/EC of 11 April 2005 establishing ecological criteria and the related assessment and verification requirements for the award of the EU Ecolabel to portable computers (7) expires on 31 December 2010. (7) Pursuant to Regulation (EC) No 66/2010 a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. (8) Given the different stages of the revision process for those Decisions, it is appropriate to prolong the periods of validity of the ecological criteria and the related assessment and verification requirements which they set out. The period of validity for Decisions 2003/31/EC and 2003/200/EC should be prolonged until 30 April 2011. The period of validity for Decisions 2002/741/EC, 2005/341/EC and 2005/343/EC should be prolonged until 30 June 2011. The period of validity for Decision 2002/747/EC should be prolonged until 31 August 2011. (9) Decisions 2002/741/EC, 2002/747/EC, 2003/31/EC, 2003/200/EC, 2005/341/EC and 2005/343/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2002/741/EC is replaced by the following: Article 5 The ecological criteria for the product group copying and graphic paper , as well as the related assessment and verification requirements, shall be valid until 30 June 2011. Article 2 Article 5 of Decision 2002/747/EC is replaced by the following: Article 5 The ecological criteria for the product group light bulbs , as well as the related assessment and verification requirements, shall be valid until 31 August 2011. Article 3 Article 5 of Decision 2003/31/EC is replaced by the following: Article 5 The ecological criteria for the product group detergents for dishwashers , as well as the related assessment and verification requirements, shall be valid until 30 April 2011. Article 4 Article 5 of Decision 2003/200/EC is replaced by the following: Article 5 The ecological criteria for the product group laundry detergents , as well as the related assessment and verification requirements, shall be valid until 30 April 2011. Article 5 Article 3 of Decision 2005/341/EC is replaced by the following: Article 3 The ecological criteria for the product group personal computers , as well as the related assessment and verification requirements, shall be valid until 30 June 2011. Article 6 Article 3 of Decision 2005/343/EC is replaced by the following: Article 3 The ecological criteria for the product group portable computers , as well as the related assessment and verification requirements, shall be valid until 30 June 2011. Article 7 This Decision is addressed to the Member States. Done at Brussels, 4 February 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) OJ L 237, 5.9.2002, p. 6. (3) OJ L 242, 10.9.2002, p. 44. (4) OJ L 9, 15.1.2003, p. 11. (5) OJ L 76, 22.3.2003, p. 25 (6) OJ L 115, 4.5.2005, p. 1. (7) OJ L 115, 4.5.2005, p. 35.